DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered. 
Claim Objections
Claims 31 and 32 are objected to because of the following informalities:  
Claims 31 and 32 recite the limitation "display module" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claim.  The examiner warns that fixing this issue is not quite as simple as renaming the display module to the digital display of claim 1.  This is due to claim 32 claiming that the display module contains parts from the touch panel.  It is assume the display module could be renamed to “device under test” in order to correct the issue.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 23, 27, 28, and 30-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1 and corresponding dependent claims, the examiner has found a seemingly complex antecedent basis issue that result in a large lack of clarity for the instant claims.  Specifically applicant’s amendment that added “a transparent optical material” which differs from the previously claimed “transparent material”.  Independent claim 1 is now extremely confusing because it would appear that applicant is trying to claim that some transparent material is present in the system different from the optically transparent material that is part of the touch panel.  The examiner at first believed applicant may be attempting to claim something like a lens or optical part that was in the system and doing so in an extremely broad manner.  However, upon review of the claim as a whole and claims that depend from claim 1, it would appear the claim was just not fully analyzed to link the two transparent materials as one.  As the examiner in reviewing the figures and instant disclosure coupled with the dependent claims fails to see how applicant could support two transparent materials clearly within the same interferometer detection system.  For examination purposes the examiner is interpreting the transparent optical material and transparent material are the same structure.  The examiner notes for compact prosecution that it is asked applicant review the dependent 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 23, 27, 28 and 30-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 1, 2, 23, 27, 28 and 30-34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art taken alone or in combination with any of the prior art of record fails to teach or disclose an interferometer detection system, comprising: a beam splitter configured to receive a collimated light signal and split the collimated light signal into a first light signal traveling along a first path and a second light signal traveling along a second path; a first mirror configured to receive and reflect the first light signal along the first path; a device under test comprising: a touch panel disposed on a front surface of the device under test, the touch panel comprising a transparent optical material having a thickness, a flatness and a refractive index across an area thereof, a digital display disposed rearward of the touch panel, the digital display comprising a second mirror configured to receive and reflect the second light signal along the second path via a transparent material that is located along the second path between the beam splitter and the second mirror; and a case which encloses the digital display and frames the touch panel; and a 2D photosensor array configured to receive from the beam splitter the reflected first light signal along the first path merged with the reflected second light signal double passing through the transparent material along the second path and generate an interference fringe pattern in combination with the entirety of elements of instant claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Michael P LaPage/Primary Examiner, Art Unit 2886